DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter “the second opening has a pair of second openings, the connection terminal is configured to be inserted into the accommodating portion through one of the pair of second openings, the mating terminal inserted through the insertion opening is configured to be inserted into the accommodating portion through the other of the pair of second openings, and the connection terminal and the mating terminal inserted through the insertion opening are arranged side by side along a long length direction” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent Number 11,233,350, hereafter ’350. Although the claims at issue are not identical, they are not patentably distinct from each other because:  
The claimed subject matter of claim 1 is broader and equivalent to claims 1 and 2 of the US Patent No. ’350, curved contact surface is equivalent to spherical contact surface of claim 2, and is broader because claim 1 of the instant application does not requires to a holding cap.
The subject matter of Claims 2-4 of the instant application is equivalent to claim 1-4 of the US Patent No. ’350.
Claims 7-9 of instant application is equivalent to claims 1, 4, 9-10 of the US Patent No. ’350.
Claims 10-12 the US Patent No. ’350 also includes the claimed limitations of the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “the second opening has a pair of second openings, the connection terminal is configured to be inserted into the accommodating portion through one of the pair of second openings, the mating terminal inserted through the insertion opening is configured to be inserted into the accommodating portion through the other of the pair of second openings, and the connection terminal and the mating terminal inserted through the insertion opening are arranged side by side along a long length direction” as this limitation is not shown and/or discussed in the specification. It is not clear how and what part of second opening have a pair of second opening and it their associated function in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamei (US 9,954,302).
Regarding claim 1, Kamei discloses a connector 1 comprising: a flat plate-like connection terminal 2; a housing  3 configured to accommodate the connection terminal 21 and having an insertion opening (see fig. 2) in which a flat plate-like mating terminal 21 is capable of being inserted thereto; and a spring 22 configured to be held in the housing, wherein the spring 22 is capable of sandwiching the connection terminal 21 and the mating terminal 7 inserted through the insertion opening, the connection terminal 21 has a facing surface 211, 212, 211B configured to face the mating terminal 7 inserted through the insertion opening, and the facing surface 211, 212, 211B of the connection terminal includes a curved contact surface 211E projecting from the facing surface, wherein the curved contact surface 211E is in direct contact with the mating terminal.  
Regarding claim 2, Kamei discloses the spring 22 is a metal leaf spring, the spring includes: a flat plate-like base end portion 221B2, a first resilient piece 223 (of front side, see fig. 14) extending from one side of the base end portion, and a second resilient piece 223 (of rear side, see fig. 14)  extending from another side of the base end portion, and the first and second resilient pieces are configured to sandwich the connection terminal 212 and the mating terminal 7 inserted through the insertion opening.  
Regarding claim 3, Kamei discloses the first resilient piece 223 (of front side, see fig. 14), 223 (of rear side, see fig. 14) has a first pressing portion (open end surface of 223) configured to press the mating terminal 7 toward the connection terminal 221, the second resilient piece 222  has a second pressing portion (open end surface of 222) configured to press the mating terminal toward the connection terminal, and the first and second pressing portions are capable of sandwiching the connection terminal and the mating terminal inserted through the insertion opening.  
Regarding claim 4, Kamei, discloses the connection terminal and the mating terminal inserted through the insertion opening are capable of being electrically connected via the first resilient piece, the second resilient piece, and the base end portion.  
Regarding claims 5 and 6, Kamei, discloses the spring is made of copper alloy (column 5, line 21) or (claim 6) iron alloy (included in “or the like of column 5, line 21).  
Regarding claim 7, Kamei, discloses the spring 22 includes: an accommodating portion (see fig. 13) surrounded by the first and second resilient pieces 223, 222, and the base end portion, a first (front) opening formed on a side opposite to the base end portion, and a second (rear) opening different from the first opening, the connection terminal 21 is configured to be inserted into the accommodating portion through the second opening (rear), the mating terminal inserted through the insertion opening is configured to be inserted into the accommodating portion through the first opening (front), and the connection terminal crosses the mating terminal (fig. 17).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831